DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-15 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Renekn et al. (US 2006/0292385) in view of Baumgart et al. (US 2011/0100824). 
Regarding claim 1: Renekn is directed to an article comprising a polymer body and a metal plating wherein the metal plating is attached to the polymer body, and wherein the polymer body comprises as components
(A) at least one polyamide
(B) at least one mineral filler
(D) at least one additive
wherein the article is produce by a process comprising the steps of
i) providing a polymer body, wherein the polymer body comprises components (A) (B) (D)
ii) etching at least one surface of the polymer body to be plated with at least one acid ([0021] Renekn)
iii) depositing a first metal layer comprising at least one plating catalyst on the at least one etched surface of step ii). Specifically, the etching step is followed by depositing a plating catalyst such as tin-stabilized colloidal palladium particles on the surface. ([0021] Renekn).
iv) applying a second metal layer by electroless metal deposition and 
v) applying at least one further metal layer by electrodeposition ([0021] and 3,445,350)
Renekn doesn’t mention at least one poly-N-vinyllactam polymer.
Baumgart is directed to an electrodeposition coating comprising an organic binder and a vinylpyrrolidone polymer (equivalent to a poly-N-vinyllactam polymer). One skilled in the art would have been motivated to have included the vinylpyrrolidone polymer in the electrodeposited coating of Renekn for reduced runs and tears from gaps and cavities in the coating in comparison to coatings that do not contain the vinylpyrrolidone polymer ([0006]-[0007] and Table 3 Baumgart). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a vinylpyrrolidone polymer in the electrodeposited coating of Renekn.
Regarding claim 2: The poly-N-vinyllactam polymer is a vinylpyrrolidone copolymer (B) contains vinylpyrrolidone monomer units and vinylacetate monomer units (equivalent to formula (I) wherein n is 3, m is 0, R2 R3 R4 are hydrogen. 
Regarding claims 3-4: The poly-N-vinyllactam polymer is a vinylpyrrolidone copolymer.
Regarding claim 5: The poly-N-vinyllactam polymer has an Mw of preferably 30,000 – 150,000. 
Regarding claim 6: The article and polymer body comprises
from 40-90 % by weight of the at least one polyamide ([0013] Renekn)
from 15-50% by weight of the filler ([0016] Renekn)
from 0.05-10% by weight of the vinylpyrrolidone copolymer ([0007] Baumgart)
from 0.01-3 additives can be added as well as a plasticizer in an amount of 0.1-10% by weight ([0009] and [0018] Renekn)
The amounts are based on the total weight of the composition (polymer body).
Regarding claim 7: The polyamide is selected from polyamide 6; polyamide 6,6; polyamide 4,6; polyamide 6, 10; polyamide 6,12; polyamide 11; polyamide 12; and semi-aromatic polyamides such as poly(m-xylylene adipamide) (polyamide MXD,6), poly(dodecamethylene terephthalamide) (polyamide 12, T), poly(decamethylene terephthalamide) (polyamide 10,T), poly(nonamethylene terephthalamide) (polyamide 9,T), hexamethyleneadipamide-hexamethyleneterephthalamide copolyamide (polyamide6,T/6 ,6), hexamethyleneterephthalamide-2-methylpentamethyleneterephthalamide copolyamide (polyamide 6,T/D,T); and copolymers and mixtures of these polymers. 
Regarding claim 8: Suitable fillers include magnesium sulfate, clay (aluminum silicate), wollastonite (calicum silicate), talc (magnesium silicate), barium sulfate, mica, titanium dioxide, sodium aluminum carbonate ([0014] Renekn).Glass fibers can also be added ([0018] Renekn). 
Regarding claim 9: Polarite 102A filler is used in the working examples ([0024] Renekn). As evidenced by the datasheet for Polarite 102A, the particles have a max mesh size of 300 (equivalent to a particle size of less than 40 µm). 
Regarding claim 10: Plating metals include copper, nickel, and chromium ([0021] Renekn).
Regarding claim 11: Additives of plasticizers, reinforcing agents, impact modifiers, flame retardants, lubricants, heat stabilizers, light stabilizers, antioxidants, mold release agents, colorants ([0018] Renekn). 


Response to Arguments

Applicant's arguments filed 5/18/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 7-8 Remarks) Renekn doesn’t mention the polymer body comprises at least one poly-N-vinyllactam polymer. This is an identified distinguishing feature of the present invention with surprising technical effects. The article exhibits fewer surface defects and the adhesion between the polymer body and metal is improved. Third, the presence of poly-N-vinyllactam polymer (C) does not lead to degradation of the mechanical properties. These effects are demonstrated in the examples, especially the cross cutting test on page 33 of the description. In contrast, Renekn does not suggest the technical problem solved by the present claims. Further, Renekn teaches away since plasticizers are said to decrease visible surface defects. 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). In the present case, claim 1 is open to any polyamide, any filler, and any additive in an amounts. In contrast, the evidence of unexpected results demonstrate specific components in specific amounts. None of the dependent claims are commensurate in scope with the evidence provided in the description. For at least this reason, arguments of unexpected results are not persuasive. 
Further, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764